DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
While not rising to a 35 USC § 112(b) rejection, the Examiner notes that the Applicant has used the following terms in the claims:
the plurality of detections
the pivot detection
the grouped detections
the grouped detections that are strictly kinematically coherent
the grouped detection under consideration
the plurality of grouped detections.
Each of these terms, in particular “the plurality of grouped detections”, “the grouped detections that are strictly kinematically coherent”, and “the grouped detection under consideration” could have been treated as the same grouped detections, or as different grouped detections in this examination.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
Claims 1 – 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Quellec, et al, U. S. Patent Application Publication 2014/0043185  (“Quellec”) in view of Schuh, et al, U. S. Patent Application Publication 2017/0242095  (“Schuh”).
Regarding claim 1, Quellec teaches:
A long integration detection method implemented by a radar system for detecting targets, the radar system delivering measurements along at least one coordinate, said method using, as input, a plurality of detections resulting from a plurality of N successive sweeps of a same space by the radar system, and (Quellec, paragraph, “[0008] With this aim, the subject of the invention is a method for detecting targets using a mobile radar having a rotary antenna. The method contains a step of determining pre-detections during N antenna revolutions, where N is a strictly positive integer. This step includes, for an integer k varying from 1 to N, during the kth antenna revolution, a step of determining pre-detections, a pre-detection corresponding to a radar echo received from an azimuth and a distance beyond a given amplitude,”; that a radar can sweep for N revolutions; the radar can identify “pre-detections” during those sweeps; that the radar can identify a sub-set of radar echoes that exceed a given amplitude; that the radar can determine range and azimuth).
identifying, among said plurality of detections, the detections associated with a same target by applying a kinematic filtering criterion based on a kinematic movement model  (Quellec, figure 4, paragraph 0032, “[0032] The following steps make it possible to make use of the data regarding presence and precise distance over the n last revolutions, for each azimuth-distance cell of the detection space, such as those presented in the example table in FIG. 4, which illustrates an example of representation of pre-detections according to the invention, to define whether or not there is a detection that a radar can determine a number of “pre-detections” to determine that a target moves over time (i.e. kinematic filter); rejects “unwanted detections” that do not present a track over time; that the targets travel in a “rectilinear trajectory” or straight line over time).
according to which the targets have a uniform rectilinear movement, (Quellec, paragraph 0032, “[0032] This is not the case for unwanted detections originating from reflections on the sea, commonly known as spikes. Thus, the final test of linearity is carried out only on cells for which a certain number of prior likelihood tests, requiring only a limited computing power, are passed.”; that the linearity test are performed on tracks with sufficient history; that linearity tests are not performed on spikes, or unwanted detections).
wherein said method is implemented upon each new detection, called a pivot detection, and (Quellec, figure 4, paragraph 0030-0043, “[0030] At the end of this grouping step, the memory space associated with a grouping referenced to an azimuth-distance cell contains information on the various pre-detections in the cells grouped over then last revolutions. The information stored in each memory space includes azimuth, distance and amplitude. [0032] The following steps make it possible to make use of the data regarding presence and precise distance over the n last revolutions, for each azimuth-distance cell of the detection space, such as those presented in the example table in FIG. 4, which illustrates an example of representation of pre-detections according to the invention, to define whether or not there is a detection in this cell. [0043] Moreover, the invention described previously also has the advantage that, thanks to the iterative shifting of the pre-detections over several antenna revolutions in relation to the carrier movement, it is properly adapted to detection by a radar mounted on a naval or airborne platform.”; a radar that successively rotates; that collects data from each rotation; that groups azimuth-distance cell data including amplitude; that the process continuous iteratively (i.e. upon each new rotation); that the radar can determine a track even with nil likelihood (zero) data in the track (see figure 4)).
- kinematically filtering the plurality of grouped detections in order to keep the grouped detections of the plurality of grouped detections that are strictly kinematically coherent with the pivot detection, by: - Initializing a histogram, each dimension of the histogram being a temporal variation of a corresponding coordinate measured by the radar system; (Quellec, paragraph 0030-0043, “[0034] The method according to the invention also contains a step of constructing a histogram of gradients of distance as a function of antenna revolution rank, such as the example illustrated by FIG. 5, for each cell containing sufficient predictions. For example, the gradients are calculated over all the pairs of points of the table in FIG. 4 having distance subindices representing distance for x-coordinates, and ranks of revolutions for y-coordinates. The gradient for a pair of points is given by p = .delta.x/.delta.y. For the various pairs of points of the table in FIG. 4, a gradient may be calculated and a histogram of gradient values may be calculated as illustrated by FIG. 5. If the history of azimuth-distance cells contains an immobile target or a target having a linear trajectory over the integration time, then the histogram exhibits a peak, since the gradients between pre-detections reflect a constant radial velocity.”; that a histogram is constructed for the data containing non-zero data; that the histogram is explicitly looking at .delta.x/.delta.y for movement from sweep to sweep; that the histogram can determine the grouped detections based on linear trajectories based on moving or non-moving objects).
- Calculating an interval of potential values for each coordinate of the pivot detection; (Quellec, paragraph 0030-0043, “[0034]  The gradient for a pair of points is given by p = .delta.x/.delta.y. For the various pairs of points of the table in FIG. 4, a gradient may be calculated and a histogram of gradient values may be calculated as illustrated by FIG. 5. If the history of azimuth-distance cells contains an immobile target or a target having a linear trajectory over the integration time, then the histogram exhibits a peak, since the gradients between pre-detections reflect a constant radial velocity. [0035] that the constructed histogram calculates the histogram value for each detection).
Quellec does not explicitly teach:
includes the steps consisting of: - grouping together, with the pivot detection, a plurality of grouped detections among the plurality of detections, a grouped detection being a detection that belongs to one of the N- 1 sweeps preceding the sweep N of the pivot detection and which has a non-nil likelihood according to a grouping criterion associating the pivot detection and the detection under consideration;
then, for each grouped detection, by: - Calculating an interval of potential values for each coordinate of the grouped detection under consideration; - Calculating a minimal temporal variation and a maximal temporal variation from the intervals of potential values of the pivot detection and the grouped detection under consideration for each coordinate measured by the radar system;
- Incrementing each class of the histogram whose index along each dimension is located between the minimal and maximal temporal variations calculated; and
- Testing a kinematic coherence criterion according to which a target is detected once at least one class of the histogram reaches a predefined value.
Schuh teaches:
includes the steps consisting of: - grouping together, with the pivot detection, a plurality of grouped detections among the plurality of detections, a grouped detection being a detection that belongs to one of the N- 1 sweeps preceding the sweep N of the pivot detection and which has a non-nil likelihood according to a grouping criterion associating the pivot detection and the detection under consideration; (Schuh, figure 7, paragraph 0099-0100, “[0099] Referring next to FIG. 7, that iteratively accumulating “pre-detections” is identical to receiving new radar scenes; taking the most recent object points; and combining the most recent object point with previous object points to create a more reliable, updated track).
then, for each grouped detection, by: - Calculating an interval of potential values for each coordinate of the grouped detection under consideration; - Calculating a minimal temporal variation and a maximal temporal variation from the intervals of potential values of the pivot detection and the grouped detection under consideration for each coordinate measured by the radar system; (Schuh, figure 7, paragraph 0099-0112, “[0100] Each time a new radar scene is received (step 502) a determination is made regarding whether any of the radar object points (targets) matches the expected position and relative velocity of the back of the partner vehicle (step 504). This is preferably a probabilistic determination in which it is concluded that that there is a high probability that the “matching” target indeed represents the back of the partner vehicle. One way to determine whether a matching target is to quantify an uncertainty factor in association with the estimated position. If a radar target point is within the range of the uncertainty factor of the expected position, then it can be considered a match.”; that a subsequent radar scene can be added to past radar scenes when the new data matches the old track within a statistical “range of uncertainty factor” or within a ranged of the previous estimated value; the examiner notes that a range from an expected value includes both a maximum deviation and a minimum deviation which is mathematically equivalent to (i.e. calculating a maximum and minimum temporal value)).
- Incrementing each class of the histogram whose index along each dimension is located between the minimal and maximal temporal variations calculated; and Schuh, figure 7, paragraph 0099-0112, “[0100] … As will be described in more detail below in some implementations Kalman filtering is used to estimate the position of the back of the partner vehicle and to quantify the uncertainty. Kalman filtering is particularly appropriate because it inherently adjusts the uncertainty level based on the perceived accuracy of the measurements. [0103] When a match is found, the best matched target is used to update the radar tracking position and speed estimate for the back of the truck as well (step 508). The position and speed estimate is then propagated in time to the position expected for the next radar sample in step 510.”; that the subsequent radar scenes are integrated into a Kalman filter to best estimate the future position azimuth, range, and velocity between vehicles).
- Testing a kinematic coherence criterion according to which a target is detected once at least one class of the histogram reaches a predefined value. (Schuh, figure 7, paragraph 0099-0112, “[0103] For example, using a simple example, if the trailing vehicle is moving in exactly the same direction as the lead vehicle at a constant velocity of 1.00 meters per second faster than the lead vehicle, then the back of the lead vehicle would be expected to be 5 cm closer to the lead vehicle at the time the next radar sample is taken (0.05 seconds after the last sample was taken). Simple trigonometry may be used to determine the expected position if the vehicles are turned or turning slightly with respect to one another. Of course, any number of other relevant variables that are known to or obtainable by the radar system controller can be considered in the calculation of the expected position and speed to further improve the estimates.”; that the Kalman filter evaluates each estimate, predicts not only future positions but future velocities, and calculates the accuracy of the system input to make a determination of future predictions and the future “ranges of uncertainty” calculated in paragraph 0100 above).
In view of the teachings of Schuh it would have been obvious for a person of ordinary skill in the art to apply the teachings of Quellec at the time the application was filed in order to determine a precise distance, angle, and velocities between two vehicles using radar and Kalman filters to control a precise distance between two vehicles (paragraph 0034-00350. Accordingly, the prior art references disclose that Quellec’s linear regression to determine a range, azimuth, and range rate and using Schuh’s Kalman filters to determine a range, azimuth, and velocity are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Schuh’s Kalman filters for Quellec’s linear regression because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 2, Quellec, as modified by Schuh, teaches the method according to claim 1.
Quellec further teaches wherein, when the at least one coordinate that the radar system measures includes a position, the corresponding temporal variation is a slope; and (Quellec, paragraph 0034-0037, “(0036] The method according to the invention also contains a linear regression step. (0037] Initially, a first linear regression is carried out on the table of (x, y) positions of the pre-detections of the graph in FIG. 3, only for the azimuth-distance cells having passed the test of the histogram maximin. [0034]  If the history of azimuth-distance cells contains an immobile target or a target having a linear trajectory over the integration time, then the histogram exhibits a peak, since the gradients between pre-detections reflect a constant radial velocity.”; that the system updates the radar detections, places the radar detections in context; that the system performs linear regression on the data collected including range and range rate).
Schuh teaches when the at least one coordinate that the radar system measures includes a speed, the corresponding temporal variation is a speed. (Schuh, figure 7, paragraph 0099-0112, “[0100] … As will be described in more detail below in some implementations Kalman filtering is used to estimate the position of the back of the partner vehicle and to quantify the uncertainty. Kalman filtering is particularly appropriate because it inherently adjusts the uncertainty level based on the perceived accuracy of the measurements. [0103] When a match is found, the best matched target is used to update the radar tracking position and speed estimate for the back of the truck as well (step 508). The position and speed estimate is then propagated in time to the position expected for the next radar sample in step 510. [0121] As used herein, the phrase Kalman filtering is intended to encompass linear quadratic estimation (LQE) as well as extensions and generalizations of LQE such as the extended Kalman filter and the unscented Kalman filter which are designed to work with nonlinear systems.”; that the subsequent radar scenes are integrated into a Kalman filter to best estimate the future position azimuth, range, and velocity between vehicles; that the Kalman filters can be linear, linear quadratic, or extended mathematical models for each subsequent iteration).
In view of the teachings of Schuh it would have been obvious for a person of ordinary skill in the art to apply the teachings of Quellec at the time the application was filed in order to determine a precise distance, angle, and velocities between two vehicles using radar and Kalman filters to control a precise distance between two vehicles (paragraph 0034-00350. Accordingly, the prior art references disclose that it is known that using Quellec’s linear regression to determine a range, azimuth, and range rate and using Schuh’s Kalman filters to determine a range, azimuth, and velocity are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Schuh’s Kalman filters for Quellec’s linear regression because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 3, Quellec, as modified by Schuh, teaches the method according to claim 2.
Schuh further teaches wherein, when the position is an azimuth position, the temporal variation is an azimuth slope; and, when the position is a distance position, the temporal variation is a distance slope. (Schuh, figure 7, paragraph 0099-0112, “[0100] … As will be described in more detail below in some implementations Kalman filtering is used to estimate the position of the back of the partner vehicle and to quantify the uncertainty. Kalman filtering is particularly appropriate because it inherently adjusts the uncertainty level based on the perceived accuracy of the measurements. [0103] When a match is found, the best matched target is used to update the radar tracking position and speed estimate for the back of the truck as well (step 508). The position and speed estimate is then propagated in time to the position expected for the next radar sample in step 510. [0121] As used herein, the phrase Kalman filtering is intended to encompass linear quadratic estimation (LQE) as well as extensions and generalizations of LQE such as the extended Kalman filter and the unscented Kalman filter which are designed to work with nonlinear systems.”; that the subsequent radar scenes are integrated into a Kalman filter to best estimate the future position azimuth, range, and velocity between vehicles; that the Kalman filters can be linear, linear quadratic, or extended mathematical models for each subsequent iteration).
In view of the teachings of Schuh it would have been obvious for a person of ordinary skill in the art to apply the teachings of Quellec at the time the application was filed in order to determine a precise distance, angle, and velocities between two vehicles using radar and Kalman filters to control a precise distance between two vehicles (paragraph 0034-00350. Accordingly, the prior art references disclose that it is known that using Quellec’s linear regression to determine a range, azimuth, and range rate and using Schuh’s Kalman filters to determine a range, azimuth, and velocity are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Schuh’s Kalman filters for Quellec’s linear regression because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 4, Quellec, as modified by Schuh, teaches the method according to claim 1.
Schuh further teaches wherein the grouping criterion associating the pivot detection and the detection under consideration is a distance between the pivot detection and the detection under consideration, the detections whose distance is smaller than a reference distance being grouped together with the pivot detection. (Schuh, figure 7, paragraph 0099-0112, “[0100] …One way to determine whether a matching target is to quantify an uncertainty factor in association with the estimated position. If a radar target point is within the range of the uncertainty factor of the expected position, then it can be considered a match.  As will be described in more detail below in some implementations Kalman filtering is used to estimate the position of the back of the partner vehicle and to quantify the uncertainty. Kalman filtering is particularly appropriate because it inherently adjusts the uncertainty level based on the perceived accuracy of the measurements. [0103] When a match is found, the best matched target is used to update the radar tracking position and speed estimate for the back of the truck as well (step 508). The position and speed estimate is then propagated in time to the position expected for the next radar sample in step 510. [0121] As used herein, the phrase Kalman filtering is intended to encompass linear quadratic estimation (LQE) as well as extensions and generalizations of LQE such as the extended Kalman filter and the unscented Kalman filter which are designed to work with that the subsequent radar scenes are integrated into a Kalman filter to best estimate the future position azimuth, range, and velocity between vehicles; that the Kalman filters can be linear, linear quadratic, or extended mathematical models for each subsequent iteration; that the uncertainty estimate is used to determine whether a target is the tracked and expected target within tolerances).
In view of the teachings of Schuh it would have been obvious for a person of ordinary skill in the art to apply the teachings of Quellec at the time the application was filed in order to determine a precise distance, angle, and velocities between two vehicles using radar and Kalman filters to control a precise distance between two vehicles (paragraph 0034-00350. Accordingly, the prior art references disclose that it is known that using Quellec’s linear regression to determine a range, azimuth, and range rate and using Schuh’s Kalman filters to determine a range, azimuth, and velocity are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Schuh’s Kalman filters for Quellec’s linear regression because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 5, Quellec, as modified by Schuh, teaches the method according to claim 1.
Quellec further teaches wherein the target is a small target. (Quellec, paragraph 0024, “[0024] Precise distance location is carried out by storing in the memory the distance sample number in which the pre-detection was carried out. In modes of detection of small marine targets, the distance resolution is metric and the expanse in distance of the targets is much smaller than the expanse in distance of the integration azimuth-distance cell.”; that an iterative system can track small maritime targets over time).
Regarding claim 6, Schuh teaches A radar system including an analysis stage suitable for implementing a long integration detection method according to any one of claims 1 to 5. (Schuh, figure 6, paragraph 0094-0095, “[0094] In the embodiment illustrated in FIG. 6, radar scene processor 600 includes gap monitor 610 and a partner identifier 620. The gap monitor 610 is configured to track the position of the back of the partner vehicle based on radar measurements ( after the back of the partner vehicle has been identified) and to report radar position and speed measurements corresponding to the back of the partner vehicle to the gap controller and/or any other component interested in such that a radar can comprise a processor, memory and instructions to process target tracks over time).
In view of the teachings of Schuh it would have been obvious for a person of ordinary skill in the art to apply the teachings of Quellec at the time the application was filed in order to determine a precise distance, angle, and velocities between two vehicles using radar and Kalman filters to control a precise distance between two vehicles (paragraph 0034-00350.
Regarding claim 7, Schuh teaches the radar system according to claim 6.
Schuh does not explicitly teach including a mechanically-scanned antenna or electronically-scanned antenna.
Quellec teaches including a mechanically-scanned antenna or electronically-scanned antenna. (Quellec, paragraph 0001-0002, “[0001] The present invention relates to a method for detecting targets using a mobile radar having a rotary antenna.  [0002] Because of radar clutter, detecting small targets of low radar cross-section from mobile platforms, such as aircraft or ships for example, is attended by many difficulties. In fact, the scanning space for a rotary radar, though extending over 360° of azimuth, is limited in distance D.”; that a radar can be scanned mechanically over 360 degrees).
Regarding claim 8, Schuh teaches the radar system according to claim 6.
Schuh does not explicitly teach embedded on a platform, the radar system being mobile..
Quellec teaches embedded on a platform, the radar system being mobile. (Quellec, paragraph 0001-0002, “[0001] The present invention relates to a method for detecting targets using a mobile radar having a rotary antenna.  [0002] Because of radar clutter, detecting small targets of low radar cross-section from mobile platforms, such as aircraft or ships for example, is attended by many difficulties. In fact, the scanning space for a rotary radar, though extending over 360° of azimuth, is limited in distance D.”; that a radar can be scanned mechanically over 360 degrees and installed on an aircraft or ship).
9 is rejected under 35 U.S.C. 103 as being unpatentable over Schuh in view of Quellec and Maeno, et al, U. S. Patent Application Publication 2011/0102248 (“Maeno”).
Schuh teaches the radar system according to claim 6.
Schuh does not explicitly teach:

dedicated to maritime surveillance..
Quellec teaches  (Quellec, paragraph 0001-0002, “[0001] The present invention relates to a method for detecting targets using a mobile radar having a rotary antenna.  [0002] Because of radar clutter, detecting small targets of low radar cross-section from mobile platforms, such as aircraft or ships for example, is attended by many difficulties. In fact, the scanning space for a rotary radar, though extending over 360° of azimuth, is limited in distance D.”; that a radar can be scanned mechanically over 360 degrees; installed on an aircraft or a ship, and can track other ships).
Maeno teaches dedicated to maritime surveillance. (Maeno, paragraph 0064, “[0064] If it is not the stormy weather, a comparatively small ship with a small RCS can travel at a high speed. In this case, because the level of the sea clutters is low, the echo indicative of the ship and the clutters are easily distinguishable from each other as well. That is, generally, the signal level of the echo from the ship which travels at a high speed is higher than the clutter level.”; that a maritime radar can track small targets using the radar and Kalman filters (see paragraph 0073)).
In view of the teachings of Maeno it would have been obvious for a person of ordinary skill in the art to apply the teachings of Quellec at the time the application was filed in order to process radar signals to track an object more accurately.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648